Citation Nr: 0947870	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

In December 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

In March 2009 the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

In October 2008, the Veteran filed claims to reopen 
entitlement to service connection for cervical spondylosis 
and entitlement to service connection for a bilateral hip 
condition.  These claims are referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board finds that additional development is necessary 
before a decision can be rendered with respect to the 
Veteran's claim for an increased rating for lumbosacral 
strain with degenerative disc disease.  Specifically, an 
additional VA examination of the lumbar spine should be 
performed as the record contains conflicting evidence of 
whether the Veteran's degenerative disc disease results in 
neurological impairment of the lower extremities.  The 
Veteran has complained of pain from his back radiating into 
his legs throughout the claims period, and a June 2004 
orthopedic consultation at the VA Medical Center (VAMC) 
showed possible decreased pin prick in the left leg and no 
pin prick in the bilateral heels.  Furthermore, an August 
2006 nerve conduction study indicated evidence consistent 
with right leg radiculopathy.  However, upon VA contract 
examination in August 2007, there was no evidence of 
radiculopathy.

Therefore, upon remand, a VA examination should be performed, 
including a neurological examination to determine the 
presence of any neurological impairment to the lower 
extremities.  

Additional development is also necessary to obtain records 
from the Social Security Administration (SSA).  During the 
December 2007 DRO hearing, the Veteran testified that he 
received Supplemental Security Income (SSI) payments from the 
SSA based on his low back disability.  The RO attempted to 
procure medical records from the SSA's national records 
center, but in a May 2009 fax report, the SSA stated that 
they were unable to locate any medical records pertaining to 
the Veteran.  The SSA did indicate that since the Veteran was 
in receipt of SSI payments the field office might be an 
additional source of medical records.  

In June 2009 the Veteran submitted a letter from the SSA 
containing information regarding his SSI payments and 
including the address for the field office in California 
serving the Veteran.  VA's duty to assist includes obtaining 
medical documentation from SSA, pursuant to 38 C.F.R. § 
3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 139 (1998) 
(VA's duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  Therefore, upon 
remand, the SSA field office should be contacted and asked to 
provide any medical records pertaining to the Veteran's SSI 
payments.  

Of record are VA treatment documents from the VA healthcare 
system in Loma Linda dated through September 2009.  The RO 
should conduct a search for and associate with the claims 
folder copies of the Veteran's VA treatment records showing 
treatment for the lumbar spine disability dated from October 
2009 to present.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

The Veteran also testified at his December 2007 hearing that 
he was unable to work due to his service-connected lumbar 
spine disability.  The Court has recently held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but is rather part of the initial adjudication of a claim.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when 
entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for 
the underlying disability.  Id at 454.

In this case, the RO denied a claim for TDIU in an October 
2007 rating decision.  The RO found that that the Veteran did 
not meet the schedular criteria for a grant of TDIU under 38 
C.F.R. § 4.16(a) and that the Veteran was not unemployable 
due to his service-connected disability.

Subsequent to the October 2007 denial of TDIU, the Veteran 
testified at his December 2007 hearing that he was 
unemployable due to his lumbar spine disability.  The Board 
finds that a new claim for TDIU has been reasonably raised by 
the record.  The RO has not explicitly adjudicated this claim 
and the Veteran would be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Accordingly, the claim for entitlement to TDIU must be 
remanded to the RO for adjudication prior to the rendering of 
a decision by the Board on this claim.  

The case is REMANDED for the following action:

1.  The SSA field office located at 22815 
C. San Juan, De Los Lagos, Moreno Valley, 
California 92553 should be contacted, and 
all records of medical treatment 
associated with the grant of SSI benefits 
to the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO should obtain all VA treatment 
records showing treatment for the lumbar 
spine disability dated from October 2009 
to present from the VA healthcare system 
in Loma Linda, California.  Incorporate 
any such records into the Veteran's 
claims file.

3.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
low back disability and any currently 
present radiculopathy of the lower 
extremities.  

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  A nerve conduction 
study of the bilateral lower extremities 
should be performed if deemed necessary.  

In reporting the results of range of 
motion testing, the examiner should 
determine whether the low back disability 
is manifested by weakened movement, 
excess fatigability, incoordination, 
flare-ups or pain.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the lower extremities 
due to service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any nerves involved as to whether there 
is complete paralysis or incomplete 
paralysis that is mild, moderate, 
moderately severe, or severe.  

The examiner should report the frequency 
and duration of any episodes of doctor 
prescribed bed rest for treatment of 
intervertebral disc syndrome.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's lumbar spine disability and any 
radiculopathy of the lower extremities on 
the Veteran's ability to work.  The 
rationale for all opinions should also be 
provided.

4.  The AOJ should then adjudicate the 
issue of entitlement to TDIU.  In 
addition, if the Veteran does not meet 
the schedular criteria for a grant of 
TDIU, the AOJ should determine whether 
the case should be referred to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

5.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


